Title: Jonathan Williams, Jr., to the American Commissioners, 27 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen.
Nantes Decemr 27. 1777.
The Credit you have been pleased to establish for me at M. Grands being all employed, I have to request you to give me another Letter of Credit on him. I cannot fix the precise Sum that will be necessary but I imagine about 200,000 Livres will be sufficient for the completion of what Business I have at present in hand. Be that as it may the Funds shall be all regularly accounted for. I have the honour to be with the greatest Respect Honorable Gentlemen Your most obedient Servant
Jona Williams J
The Honble The Commissioners of the United States.
 
Addressed: The Honble The Commissionners / of The United States.
Notation: Mr Williams Decr. 27. 77.
